DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 The application has been amended as follows: 
Specification, page 8, line 9, replace “Fig. 1 shows” with –Figs. 1a) and 1b) show--.
 	Specification, page 8, line 11, replace “Fig. 2 shows” with –Figs. 2a) to 2f) show--.
 	Specification, page 8, line 12, replace “Fig. 3 shows” with Figs. 3a) to 3f) show--.
 	Specification, page 12, line 22, replace ““Fig. 2 illustrates” with –Figs. 2a) to 2f) illustrate--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-18 are allowed.

 	Regarding independent claims 1 and 10, the closest prior art (Barbieri, Windisch, Achanta, Toufiq, Bredno, Petrou, Georgescu, Hackman, Chefd’hotel, Schwartz, Lilje, Moya, Fracastoro, and Tian) does not teach or suggest the claimed invention having “receive image information which has been segmented into super-pixels, select an initial set of super-pixels in the image information at an initial location in the image information, determine a first morphological variable of the initial set of super-pixels, identify a further set of super-pixels adjacent to a super-pixel of the initial set of super-pixels at a further location in the image information, generate a second morphological variable of a union of the initial set and the further set of super-pixels, and, if a comparison of the second morphological variable to the first morphological variable indicates that the union of the initial set and the further set of super-pixels have an increased shape compactness, define the contour of the biological object in the image information as a boundary of the union of the initial set and the further set of super-pixels”, and a combination of other limitations thereof as recited in the claims.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665